DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is construed to be indefinite because the recitation “the introduction” lacks a positive antecedent basis.  Since claims 2-15 are dependent upon an indefinite claim, those claims are construed to be indefinite by dependency.  Claim 4 is further construed to be indefinite because the recitations “the level of one,” “the row,” and “the upper edge” lack a positive antecedent basis.  Claim 5 is further construed to be indefinite because the recitations “the exception,” “the last volume,” “the volume,” and “the upper edge” lack a positive antecedent basis.  Claims 5 and 12 recite “it” which is construed to be indefinite because that recitation is not clear to what feature is referenced. Since claims 6 and 7 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.  Claim 13 is construed to be indefinite because the recitation “the lyophilization” and “the lyophilized product” lack a positive antecedent basis.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy et al. (US 2014/0259724).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by McCarthy as teaching:
a container 100 for the lyophilization of a liquid or semi-liquid product comprising: a container body 102 comprising an upper portion 101 provided with a membrane 105 which is permeable to water vapour and a lower portion comprising a reservoir 106, 122 suitable for receiving the product on a bottom (expressly disclosed in paragraphs [0061], [0070]), wherein the container comprises internal partitions 108, 109 in the reservoir which form a plurality of product-receiving volumes 124, 125, the internal partitions being configured such that the introduction of product into a predefined one of the receiving volumes causes said receiving volumes to be successively filled in a predetermined order (expressly disclosed in paragraph [0113]).  McCarthy also teaches the claimed features such as the claim 2 feature wherein the upper portion comprises a port for filling said container with product, said port supplying said predefined receiving volume (expressly disclosed in paragraph [0114]), the claim 8 feature wherein the container body consists of a biocompatible plastic material (expressly disclosed in paragraph [0118]), the claim 9 feature wherein the bottom of the reservoir comprises a removable metal foil (expressly disclosed in paragraph [0099]), the claim 10 feature wherein the upper portion has a central opening over which the membrane is placed (expressly shown in figures 1, 2), the claim 12 feature wherein  the upper portion of which comprises a well making it possible to put a sensor in place (expressly shown in figures 3A, 3B), and the claim 14 feature wherein  a pre-crushing device comprises one of the following rigid protruding components or a combination of at least two of the following rigid protruding components: a peripheral wall, one or more peaks, a spiral wall, a parallelepipedal block, and/or a parallelepipedal block a surface of which opposite the bottom comprises points (expressly shown in figures 5, 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy.  McCarthy discloses the claimed invention, as rejected above, except for the recited number of product volumes.  It would have been an obvious matter of design choice to recite that feature, since the teachings of McCarthy would perform the invention as claimed, regardless of that feature and applicant has not claimed or specified the criticality of that feature as being necessary for patentability.
Allowable Subject Matter
Claims 4-7, 11, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited with this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, N, O, P, Q, cited on the first page with this action, are patent publications from the same inventive entity as the current application.  References B, C, D, E, F, G, H, I, J, K, L, M, R, S, cited on the first page with this action, and references A, B, C, D, E, F, cited on the second page with this action, teach lyophilization type containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sunday, November 27, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753